¶122
Chambers, J.
(concurring) — For the most part, I concur with Justice Owens’ well reasoned opinion. However, while I agree that Robert Yates’ equitable estoppel argument should be rejected, I have considerable reservations about the sweeping scope of the majority’s statement that equitable estoppel may never be asserted by a criminal defendant against the State. Whatever the federal courts do, we may hold our State to a higher standard.
¶123 Estoppel helps ensure that our courts are courts of justice, not just of law. We should not hesitate to apply estoppel, even against the State, when justice so requires. See generally Dep’t of Ecology v. Campbell & Gwinn, LLC, 146 Wn.2d 1, 20, 43 P.3d 4 (2002) (citing Dep’t of Ecology v. Theodoratus, 135 Wn.2d 582, 599, 957 P.2d 1241 (1998)). That said, I agree with the majority this far: estoppel should only be available in the rarest of plea bargaining cases. A plea bargain is an agreement between the defendant and the prosecutor. We should generally resist the urge to rewrite these agreements.
¶124 Restraint is appropriate, in part, because of our due respect for the agents of the executive branch, including prosecutors, and our due respect for the legislative branch. Our legislature has broadly vested county prosecu*795tors with the power to prosecute violations of state law. RCW 36.27.005, .020(4) (the prosecuting attorney shall prosecute “all criminal and civil actions in which the state or the county may be a party”). The courts of one county have the power to hear disputes arising in any county, so long as the controversy falls within the court’s subject matter jurisdiction. Dougherty v. Dep’t of Labor & Indus., 150 Wn.2d 310, 317, 76 P.3d 1183 (2003). Similarly, a prosecutor in one county has the power to charge a defendant and negotiate a plea no matter where in the state the crime was committed. Cf. State v. Bryant, 146 Wn.2d 90, 108-09, 42 P.3d 1278 (2002) (Alexander, C.J., concurring) (citing Whatcom County v. State, 99 Wn. App. 237, 993 P.2d 273 (2000)). A defendant may bargain away constitutional rights during plea negotiations with the reasonable expectation that the prosecutor, and other prosecutors, will abide by the bargain.33
¶125 But from time to time, for whatever reason, a plea agreement may not fully reflect the reasonable expectation of the parties, and it may be unjust not to enforce the defendant’s understanding. In such a case, equitable estop-pel may provide us with the best vehicle to ensure that justice is done. To apply equitable estoppel against the government, Yates must prove by clear, cogent, and convincing evidence (1) that the State made a statement or act that is inconsistent with Pierce County’s pursuit of the death penalty, (2) that he relied upon this, (3) that he would be injured if the State is allowed to persist, (4) that equitable estoppel is necessary to prevent a manifest injustice, and (5) that application will not impair governmental functions. See Kramarevcky v. Dep’t of Soc. & Health Servs., 122 Wn.2d 738, 743-44, 863 P.2d 535 (1993).
¶126 In this case, after a full evidentiary hearing, a visiting judge found that Yates had failed to prove by clear, *796cogent, and convincing evidence that estoppel was appropriate. The judge found that the Pierce County prosecutor clearly communicated that any permission to negotiate the Pierce County charges had been withdrawn before plea negotiations between Yates and the Spokane County prosecutor on the Spokane, Walla Walla, and Skagit charges had concluded. Perhaps most critically, the trial judge found Yates had not established detrimental reliance. Yates has not shown that the trial judge misapplied the law or misunderstood the facts. Accordingly, I concur in result, though I disagree that a blanket rule is appropriate.
¶127 Finally, I respectfully disagree with the view expressed by my learned colleague Justice J.M. Johnson in his concurrence. Article I, section 22 of our state constitution grants rights to defendants. Among those rights is the right to be tried in the county where the crime was committed. Const. art. I, § 22. That is not some sort of exclusive, but waivable, grant of jurisdiction to the county where the crime was committed. Venue may be appropriate in a different county, and a defendant may insist that the case be transferred. See generally Const. art. I, § 22; CrR 5.2. But, as we have noted before, venue and jurisdiction are distinct matters. Dougherty, 150 Wn.2d at 317. Further, article I, our state bill of rights, sets forth the rights of individuals. It makes little sense to me that our founders would have snuck a jurisdictional limitation into our bill of rights. Instead, I would expect to find such a structural detail in either article IV, which concerns the powers of courts, or in article XI, which concerns the organization of municipal governments.
¶128 The proper question is not whether Yates waived his right to be tried in Pierce County. The proper question is whether, in this case, the Pierce County prosecutor was bound to not seek the death penalty by the actions of the Spokane County prosecutor. I concur that Pierce County was not so bound. With those reservations, I join the majority.

 I disagree with the majority that enforcing equity will necessarily interfere with Pierce County’s sovereignty. See majority at 739-40. Pierce County’s sovereignty, such as it is, is highly limited and must give way to the greater sovereignty of the State. See generally 1000 Friends of Wash. v. McFarland, 159 Wn.2d 165, 167-68, 149 P.3d 616 (2006).